        Case 1:20-cv-04376-TWT Document 1 Filed 10/26/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 CATHY COLBERT-GRIFFITH and
 TAYLOR EURE,

             Plaintiffs,
                                             CAFN: _________________
 v.

 MELTON TRUCK LINES, INC. and
 CHRISTOPHER WELCH,

             Defendants.


                   DEFENDANT’S NOTICE OF REMOVAL

      COMES NOW, Melton Truck Lines, Inc., named Defendant in the above-

styled action, and file this Notice of Removal, respectfully showing this Court the

following facts:

                                        1.

      Plaintiffs Cathy Colbert-Griffith and Taylor Eure (hereinafter “Plaintiffs”)

filed suit against these Defendants in the State Court of DeKalb County, State of

Georgia. This suit is styled as above and numbered Civil Action File No.

20A82380 (See generally Plaintiffs’ Complaint).
         Case 1:20-cv-04376-TWT Document 1 Filed 10/26/20 Page 2 of 4




                                          2.

      The Complaint filed in this matter articulates claims with amounts in

controversy in excess of $75,000.00.        Specifically, Plaintiffs have demanded

$365,000 in full and final settlement of their claims. (See Exhibit “A” attached).

                                          3.

      This Notice of Removal is filed within 30 days of this Defendant’s notice of

the Complaint pursuant to the requirements of 28 U.S.C. § 1446(b)(1).

                                          4.

      According to the Complaint, Plaintiffs appear to be domiciled in and

residents of the State of Georgia. (Plaintiffs’ Complaint at ¶ 1).

                                          5.

      Defendant Christopher Welch is a resident of Florida.

                                          6.

      Defendant Melton Truck Lines, Inc. is a foreign corporation with its

principal place of business located in Oklahoma.

                                          7.

      Therefore, complete diversity exists between Plaintiffs and Defendants. 28

U.S.C. § 1332(a)(1); Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287

(11th Cir. 1998).
        Case 1:20-cv-04376-TWT Document 1 Filed 10/26/20 Page 3 of 4




                                          8.

      Defendants Melton Truck Lines, Inc. and Christopher Welch are the only

defendants and consent to this removal.

                                          9.

      Thus, as shown above, the aforementioned civil action is a civil action of

which this Court has original jurisdiction under the provisions of Title 28 of the

United States Code § 1332 and, accordingly, is one which may be removed to this

Court by Defendant/Petitioner pursuant to the provisions of Title 28 of the United

States Code §1441, in that it is a civil action in which the matter in controversy

exceeds the sum of $75,000.00 and is between citizens of different states.

                                          10.

      This Defendant has attached hereto a copy of the Complaint and Summons,

Rule 5.2 Certificate of Service, First Interrogatories, First Request for Production

of Documents, First Requests for Admission, and Affidavits of Service, which are

the only processes, pleadings and/or orders served upon it in this case, such copies

being marked Exhibit “B.” In addition, this Defendant answered the lawsuit and

filed its Jury Demand in the state court action referenced above, copies of which

are attached hereto as Exhibit “C.”

      WHEREFORE, this Defendant prays that the case be removed to the United
            Case 1:20-cv-04376-TWT Document 1 Filed 10/26/20 Page 4 of 4




States District Court for the Northern District of Georgia, Atlanta Division.


         This 26th day of October 2020.

                                  Respectfully submitted,
                                  SWIFT, CURRIE, McGHEE & HIERS, LLP

                                   /s/ Elizabeth L. Bentley
                              By: _____________________________
                                  RICHARD C. FOSTER, ESQ.
                                  State Bar No.: 271057
                                  ELIZABETH L. BENTLEY, ESQ.
                                  State Bar No.: 828730
                                  Swift, Currie, McGhee & Hiers, LLP
                                  1355 Peachtree Street NE, Suite 300
                                  Atlanta, Georgia 30309
                                  (404) 874-8800 Phone / (404) 888-6199 Fax
                                  richie.foster@swiftcurrie.com
                                  beth.bentley@swiftcurrie.com
                                  Attorneys for Defendants



4845-1197-6144, v. 1
